EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-12, 15, and 17 are allowed.

The following is an examiner’s statement of reasons for allowance:
The primary reason independent claim 1, and similarly independent claims 15 and 17, is allowable is because the closest prior art of record, US 2019/0182140 and US 2017/0289976, fail to teach or fairly suggest either alone or in combination with the prior art of record a method of controlling communications within a wireless communications network comprising a plurality of infrastructure equipment each being configured to communicate with one or more others of the infrastructure equipment via a backhaul communications link, one or more of the infrastructure equipment each being configured to communicate with one or more communications devices via a wireless access interface, the method includes receiving, at a first of the infrastructure equipment acting as a donor node connected to a core network part of the wireless communications network, from a second of the infrastructure equipment, information relating to each of a plurality of different communications paths from the second infrastructure equipment to the first infrastructure equipment via one or more others of the infrastructure equipment acting as relay nodes, determining, based on the received information relating to the plurality of different communications paths, that either at least a part of a new communications path exists between the first of the infrastructure equipment and the second of the infrastructure equipment or at least a part of a previously known communications path no longer exists between the first of the infrastructure equipment and the second of the infrastructure equipment, and updating a communications path list by either adding the at least the part of the new communications path or deleting the at least the part of the previously known communications path that no longer exists.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
US 2019/0182140 pertains to measuring a radio condition for channels between a device and each of a plurality of candidate serving nodes, adjusting for each of the plurality of candidate serving nodes, an associated radio condition measurement in accordance with stratum information of the candidate serving node, and selecting a serving node from the plurality of candidate serving nodes in accordance with the adjusted radio condition measurements.
US 2017/0289976 pertains to obtaining, by an anchor, resource availability data of all data transmission paths from a UE, where the resource availability data includes resource data of wireless backhaul links between all access nodes and the anchor; determining, by the anchor, multiple target data transmission paths according to the resource availability data of all the data transmission paths; transmitting service data to the UE in a multi-stream manner by using the multiple target data transmission paths
US 2019/0223002 pertains to control plane signaling in a new radio network for requesting and receiving a routing table update and a topology update.
US 2019/0215055 pertains to a radio link control (RLC) protocol sublayer, wherein a data packet can be encapsulated by a relay distributed unit according to the protocol based on routing information provided by a routing function component, resulting in an encapsulated data unit. The encapsulated data unit can be transmitted on a relay bearer channel carried on an integrated access and backhaul (IAB) communications link.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095. The examiner can normally be reached M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466